 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEugene's and Hotel, Motel, Restaurant Employeesand Bartenders Union, Local 86, Hotel andRestaurant Employees and Bartenders Internation-al Union, AFL-CIOEugene's, Inc., a Subsidiary of Federal Coal Companyand Hotel, Motel, Restaurant Employees andBartenders Union, Local 86, Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO. Cases 20-CA-9803, 20-CA-9853, 20-CA-9869, 20-CA-9897, 20-CA-9905, and 20-CA-11530September 26, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn May 10, 1977, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, the Respondents and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Eugene's, Inc., a Subsidiary of Federal CoalCompany, Reno, Nevada, its officers, agents, succes-sors, and assigns, shall take the action set forth in theAdministrative Law Judge's recommended Order, asso modified:1. Substitute the following for paragraph 1:"1. Cease and desist from:"(a) Failing and refusing to recognize and bargainin good faith with the Union as the exclusivecollective-bargaining representative of its employeesin the following unit:"All employees employed by the Corporation inits bar and culinary operations at Reno, Nevada,excluding all other employees, guards and super-visors as defined in the Act.232 NLRB No. 61"(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed them by Section 7 of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.I The Respondents have excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 We find it unnecessary to pass on the General Counsel's contentionthat the sum of $24,000, representing the amount received for "disposableinventory," should be included in the gross revenues of Eugene's,Respondent partnership, during the period December 1, 1974, throughDecember 3, 1975; we would assert jurisdiction, in any case, for the reasonsstated by the Administrative Law Judge.I In par. I of his recommended Order, the Administrative Law Judgeinadvertently omitted the narrow cease-and-desist language. "in any like orrelated manner," which the Board traditionally provides in cases involving8(a)(I) and (5) conduct. Accordingly, we shall modify the recommendedOrder. We shall also modify the posting notice to reflect the entirerecommended Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT continue in our failure andrefusal to bargain in good faith with Hotel, Motel,Restaurant Employees and Bartenders Union,Local 86, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, asthe exclusive representative for collective-bargain-ing purposes of our employees in the followingunit:All employees employed by us in our barand culinary operations at Reno, Nevada,excluding all other employees, guards andsupervisors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL recognize and, upon request, bargainin good faith with the Union concerning the ratesof pay, wages, hours, and working conditions ofour employees in the above unit and, if anagreement is reached, WE WILL reduce it towriting and sign it.EUGENE'S, INC., ASUBSIDIARY OF FEDERALCOAL COMPANY366 EUGENE'SDECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge: OnJanuary 4, 5, and 6, 1977, 1 conducted a hearing at Reno,Nevada, to hear issues raised by a consolidated, amendedcomplaint issued on October 3, 1975, against the Partner-ship1and a complaint issued on August 31, 1976, againstthe Corporation. The original charge in Case 20-CA-9803was filed by Hotel, Motel, Restaurant Employees &Bartenders Union Local 86, Hotel & Restaurant Employ-ees & Bartenders Union, AFL-CIO,2against the Partner-ship and a number of other respondents on December 16,1974. It was amended seven times, i.e., on December 18,26, and 31, 1974; January 3 and 6, 1975; May 9, 1975; andJune 2, 1975. The charge in Case 20-CA-9853 was filed bythe Union against the Partnership and other respondentson January 10, 1975. The charge in Case 20-CA-9869 wasfiled by the Union against the Partnership and otherrespondents on January 16, 1975. The charge in Case 20-CA-9897 was filed by the Union against the Partnershipand other respondents on January 23, 1975. The charge inCase 20-CA-9905 was filed by the Union against thePartnership and other respondents on January 27, 1975.The charge in Case 20-CA-11530 was filed by the Unionagainst the Corporation on June 1, 1976. The RegionalOffice issued a consolidated complaint on August 27, 1975,versus the Partnership and other respondents in thenumbered cases above other than Case 20-CA-11530. OnSeptember 18, 1975, the cases against the Partnership weresevered for hearing purposes from the cases against theother respondents. On October 3, 1975, an amendedcomplaint consolidating all the numbered cases other thanCase 20-CA-11530 was issued against the Partnership. OnAugust 31, 1976, the Regional Office issued a complaintagainst the Corporation. On October 27, 1975, AttorneyWertz filed an answer to the complaint against thePartnership and on October 14, 1976, Wertz filed ananswer to the complaint against the Corporation.The October 3, 1975, complaint alleged that the Partner-ship since December 13, 1974, has violated Section 8(aXl)and (5) of the National Labor Relations Act, as amended(hereafter called the Act), by failing or refusing to complywith the Union's request to bargain collectively with theUnion as the representative of a majority of its employeeswithin an appropriate unit. That complaint also assertedthat the Partnership during the previous calendar year(1974) received gross revenues in excess of $500,000 andpurchased and received goods and materials valued inexcess of $ 10,000 from outside of Nevada. The October 27,1975, answer to that complaint denied that the Partnershipreceived service of the charges,3denied it received grossrevenues and made purchases in the amounts recited,denied it was in or affected commerce, denied the UnionI Prior to December 3, 1975, Walter Zahnd, Raymond Capitaine, andRene Jacquemain, a partnership, operated Eugene's restaurant, a restaurantand bar in Reno. Nevada; shortly prior to December 3, 1975, Federal CoalCompany, a West Virginia corporation, caused a Nevada corporation to beformed named Eugene's, Inc. which corporation purchased the restaurantand bar from the three partners. Hereafter the owners of the restaurant priorto December 3. 1975, shall be called the Partnership and the purchasingcorporation shall be called the Corporation. It is undisputed and I find at allwas a labor organization, denied the Partnership wascovered by a series of contracts between the RenoEmployers Council and the Union to and includingFebruary 15, 1975, denied the appropriateness of the unitset forth in the complaint, denied at appropriate times theUnion represented a majority of its employees within suchunit, denied the Union requested collective bargaining onbehalf of the unit employees, and denied it failed or refusedto comply with the Union's request for bargaining.The August 31, 1976, complaint alleged the Corporationwas a successor to the Partnership, that it was aware of thepending unfair labor practice charges against the Partner-ship when it purchased Eugene's, and that the Corporationfailed or refused to comply with the Union's request tobargain collectively with the Union as the representative ofa majority of its employees within an appropriate unit.That complaint also alleged during the 12 months preced-ing December 1, 1975, the Partnership received grossrevenues exceeding $500,000 and purchased and receivedgoods valued in excess of $10,000 from outside Nevada,and that during the calendar year 1976 the Corporationwould receive gross revenues exceeding $500,000 andpurchase and receive goods and services valued in excess of$10,000 from outside Nevada. The October 14. 1976,answer to that complaint denied service of the charge,4denied the Partnership was covered by a series of contractsbetween the Reno Employers Council and the Union withthe last such contract expiring February 15, 1975, deniedthe Corporation was a successor to the Partnership as theowner and operator of Eugene's restaurant and bar, deniedthe Corporation knew of the pending unfair labor practicecharges against the Partnership when it purchased Eu-gene's, denied the Partnership received over $500,000 ingross revenues in the 12 months preceding December 1,1975, denied the Corporation would receive gross revenuesin excess of $500,000 in 1976, denied the Corporation wasin or affected commerce, denied the Partnership was in oraffected commerce, denied that Jack, Thomas, and PaulHamlin were supervisors and agents of the Corporationacting on its behalf at pertinent times, denied thatRaymond Capitaine was a supervisor and agent of theCorporation acting on its behalf at times pertinent, deniedthe appropriateness of the unit, denied the Union repre-sented a majority of the employees within the unit at timesmaterial, denied the Union requested recognition andbargaining of the Corporation, and denied the Corporationrefused to recognize and bargain with the Union at itsrequest.The Regional Office issued an order on September 1.1976, consolidating the complaints against the Partnershipand the Corporation recited heretofore for purposes ofhearing and determination.times pertinent the three partners were supervisors and agents of thePartnership acting on its behalf.2 Hereafter called the Union.I Inasmuch as Zahnd testified he received copies of the charges in theregular course of business. I find they were received by the Partnership onthe dates alleged in the October 3, 1975. complaint.4 I find the charge was served on the Corporation on the date alleged inthe August 31, 1976, complaint, as T. Hamlin indicated knowledge of it.367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the outset of the hearing the parties stipulated that thePartnership received gross revenues in excess of $500,000during the calendar year 1974; 5 the Partnership purchasedgoods and services from outside of Nevada valued inexcess of $10,000 during the calendar year 1974; thePartnership purchased goods and services from outsideNevada valued in excess of $10,000 during the 12 monthspreceding December 1, 1975; the Corporation purchasedgoods and services from outside Nevada valued in excessof $10,000 during the calendar year 1976; the Union was alabor organization within the meaning of the Act; thePartnership was covered by a series of contracts betweenthe Reno Employers Council and the Union from 1962through February 15, 1975; and Jack, Thomas, and PaulHamlin were supervisors and agents of the Corporationacting on its behalf at times pertinent.The issues remaining for determination are:1. Whether certain portions of the Partnership's grossrevenues for 1974 should be excluded for jurisdictionalpurposes.2. Whether the Partnership received gross revenues inexcess of $500,000 during the 12 months precedingDecember 1, 1975.3. Whether the Corporation received gross revenues inexcess of $500,000 in the calendar year 1976.4. Whether Board jurisdiction may or should beasserted over the Partnership and the Corporation.5. The appropriateness of the bargaining unit set forthin the two complaints and the Union's representative statustherein.6. Whether the Union requested the Partnership tobargain collectively and the Partnership failed or refused tocomply with that request.7. Whether the Corporation was a successor to thePartnership.8. Whether the Corporation had notice of the pendingunfair labor practice charges against the Partnership whenit purchased Eugene's.9. Whether Raymond Capitaine was a supervisor andagent of the Corporation acting on its behalf at timespertinent.10. Whether the Union requested the Corporation tobargain collectively and the Corporation failed or refusedto comply with that request.11. Whether the Partnership and the Corporationviolated Section 8 (a)(I) and (5) of the Act.The parties appeared by counsel at the hearing and wereafforded full opportunity to produce evidence, to examineand cross-examine witnesses, to argue, and to file briefs.Briefs have been received from the General Counsel, thePartnership, and the Corporation.Based upon my review of the entire record, observationof the witnesses, perusal of the briefs, and research, I enterthe following:I But contend certain portions of those revenues should be excluded incomputing their gross income for jurisdictional purposes, which would resultin gross income less than $500,000.FINDINGS OF FACT1. JURISDICTIONAs noted heretofore the parties stipulated that thePartnership purchased goods and services from outsideNevada valued in excess of $10,000 during calendar year1974, that the Partnership purchased goods and servicesfrom outside Nevada valued in excess of $10,000 during theperiod December 1, 1974, through November 30, 1975, andthat the Corporation purchased goods and services fromoutside Nevada valued in excess of $10,000 during thecalendar year 1976.The parties further stipulated that the Partnershipreceived gross revenues in excess of $500,000 during thecalendar year 1974.6The record discloses the Corporation's gross revenues forthe calendar year 1976 totaled $463,652 and that therestaurant and bar was closed for the month of October1976. Dividing the gross figure for the 11 months ofoperations by 11 indicates an average monthly revenueover the 11 months of operations of $42,150. Adding thelatter figure to the actual revenues for the 11 months ofoperations yields a total for the year, had the restaurantand bar been in operation continuously, of $505,802.The Partnership tax return filed by the Partnership forthe calendar year 1975 discloses gross revenues over the 11-month, 3-day period of the Partnership operation of therestaurant and bar during 1975 (January I -December 3,1975) of $475,897. The ledger reflecting the Partnership'soperations during the calendar year 1974 discloses duringthe month of December 1974 that the Partnership receivedrevenues of $38,162. Adding these two figures togetherreflects total revenues to the Partnership for the 12-month,3-day period extending from December 1, 1974, toDecember 3, 1975, of $514,059.It is undisputed on June 30, 1974, the Partnership ceasedto provide catering services for United Airlines which,during the 6 months extending from January I to June 30,1974, produced gross revenues of approximately $100,000.The Partnership's records reflect that over the year 1974the credit card companies with whom it did businesssubtracted $7,445 in discounts from the amounts submittedby the Partnership charged for food and liquor purchasesby its customers on their credit cards. Neither thePartnership nor the Corporation has resumed the cateringservice operations.The Partnership argues that the nonrecurring incomefrom the United Airlines catering service in 1974($100,000) and the credit card discount ($7,445) should besubtracted from its gross revenues in calendar year 1974 forthe purpose of computing whether or not the Partnershipmeets the Board's jurisdictional standards for retailestablishments. It argues since the $100,000 cateringincome for that year is a nonrecurring income, it shouldnot be used in calculating the jurisdictional amount forpurposes of this case. The Partnership also argues that thecredit card discounts should be calculated in because thePartnership never received the moneys in question, which6 The Partnership's gross revenues during the calendar year 1974 totaledS598,772.368 EUGENE'Swere deducted prior to remission from the credit cardcompanies for food and beverages purchased at therestaurant.I reject both contentions; certainly the Partnership'sactual gross receipts for the year 1974 included theapproximately $100,000 received on the United Airlinescatering contract and did not dilute the income for thatcalendar year; as to the latter, it was obviously a cost ofdoing business, that is, the restaurant and bar permitted itscustomers to charge their purchases of food and liquor toencourage their patronage and thus the resulting chargesthe credit companies levied against the restaurant onreceiving the bills were anticipated costs of doing business,that is, an expense of doing business.I therefore find and conclude that for the calendar year1974 the Partnership satisfied the Board's jurisdictionalstandards for retail establishments both as to legaljurisdiction (buying more than $10,000 in goods andservices from outside the State of Nevada) and itsdiscretionary standard (over $500,000 in gross receipts).The record reflects during the period December 1, 1974to December 3, 1975, credit card discounts of $8,327showed on the Partnership books. The Partnership claimedthat gross revenues over that period also include the sum of$24,600 it received from the Corporation for disposableinventory.7Accepting the Partnership's evaluation of the value of thedisposable assets and its inclusion in the gross receiptsfigure reduces the Partnership's gross receipts fromoperations figure below $500,000 for the 12-month, 3-dayperiod (to $489,459). I again reject the contention the creditcard discounts should be utilized to further reduce thegross receipt figure for the period in question, for reasonsstated heretofore.The Corporation argues its gross receipts for 1976 for its11 months of operations ($463,652) should be reduced by$8,000, the value of its credit card discounts for thecalendar year. I reject that position for the reasons statedabove. The Corporation further contends an interpolatedfigure should not be added in for the month of October1976 on the ground its current management consultantadvocates a policy of closing I month each year as a futurepractice. It is undisputed that the October 1976 closing wasutilized for extensive renovations and remodeling of therestaurant and bar, which will not normally constitutegrounds for failing to interpolate a figure for such time inarriving at anticipated gross receipts for an entire calendaryear.I reject the Corporation's position concerning this matteron the ground its future conduct is problematical at best.I therefore find and conclude for the calendar year 1976the Corporation met both the Board's legal standard forasserting jurisdiction (purchase of over $10,000 in goodsand services from outside Nevada) and its discretionary7 Liquor, food, napkins, etc., on hand at time of sale. The amount thePartnership received from the Corporation for purchase of furniture.fixtures. dishes. silverware, etc., while it appeared in the Partnership incometax return for 1975. was not included in the gross receipts figure of 475, 897.T'he alleged value of the disposable inventor) ($24,600) allegedly includedwithin the gross receipts figure was estimated by the Partnership: no recordswere produced to substantiate the $24,600 figure or prove it was includedwithin Ihe gross receipts figure.standard for retail institutions (gross revenues in excess of$500,000).Under the circumstances of this case, I do not find thefact that the Partnership may have received gross revenuesduring the period December 1, 1974 to December 3, 1975,approximately $11,000 under the $500,000 discretionarystandard as sufficient ground for declining to exercisejurisdiction over both the Partnership and the Corporationin this case. Certainly the gross revenues of the Partnershipfor calendar year 1974 and the gross revenues of theCorporation for calendar year 1976 exceeded the discre-tionary standard; the standard for the exercise of legaljurisdiction has been met for all three periods; thus thesmall drop, if the disposable inventory value figure isaccepted, in gross revenues for 1975 appears a temporarydrop insufficient to warrant the declination of jurisdictionin this case.Based on the foregoing, I find and conclude at all timespertinent both the Partnership and the Corporation wereemployers engaged in commerce in a business affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.11. LABOR ORGANIZATIONThe two complaints alleged, the parties stipulated, and Ifind at all times pertinent the Union was a labororganization within the meaning of Section 2(5) of the Act.11I. THE PARTNERSHIP-THE UNIT, UNIONREPRESENTATIVE STATUS, AND REFUSAL-TO-BARGAINISSUESWhen the Partnership commenced business in 1962, itjoined the Reno Employers Council and became a party toa series of collective-bargaining agreements between theCouncil and the Union covering the bar and culinaryemployees employed by the Partnership and other mem-bers of the Council in the Reno-Tahoe-Sparks area. Thelast such agreement expired on February 15, 1975.On November 15, 1974, the Union sent letters to theCouncil, the Partnership, and other members of theCouncil requesting bargaining over the terms of anagreement supplanting the expiring February 15, 1975,agreement.In a familiar pattern of response,8on December 12, 1974,the Partnership sent a letter to the Council withdrawingauthority from that organization to further represent it forcollective-bargaining purposes and, on the same date, senta letter to the Union notifying the Union of thatwithdrawal and its termination of the expiring agreement.The Partnership made no response to a second (Decem-ber 13, 1974) letter from the Union reiterating its requestfor a meeting to bargain out the terms of a contract tosucceed the expiring agreement.I Cf. Tahoe Nuggell, Inc. 227 NLRB 357 (1976); Nevada Lodge, 227NLRB 368 (1976); Barne's Club, Incorporated, 227 NLRB 414 (1976):Carda Motels, Inc., d b/a Holiday Hotel & Casino, 228 NLRB 926 (1977)}:Silver Spur Casino, 228 NLRB 1147 (1977). Pioneer Inn, Asociatles, d' baPioneer Inn and Pioneer Inn Casino 228 NLRB 1263 (1977).369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDZahnd testified the Partnership refrained from respond-ing to the Union's repeated requests for bargaining becausehe doubted the Union represented a majority of thePartnership's bar and culinary employees, reciting the samelitany chanted by his fellow council members (see thepreceding footnote) as grounds for his alleged doubt, i.e.,(1) that he read two newspaper articles published in lateAugust 1974 wherein the Union's chief representativebewailed the extent of organization within the Union'sjurisdiction in the Reno-Tahoe-Sparks area, complainedwages and benefits paid to employees within the Union'sjurisdiction in that area were far below the standardsprevailing in Las Vegas, and declared the Union's determi-nation to better both its membership in the area and theirwages and benefits; (2) that two employees9told him theysigned up with the Union in the course of its August 1974organizational drive with the expectation the Union wouldimprove their wages and benefits but later decided theyhad wasted their time and money and dropped out andthat he heard two other employees 10 say they were satisfiedwith their wages and conditions; (3) that he saw theemployee who collected dues for the Union collect onlyfrom two or three employees; (4) that no grievances werefiled by the Union against the Partnership; " (5) that theemployees never had an opportunity either to choose orreject union representation; and (6) that the Council-Union contracts did not contain any union-securityprovision.aThe Board has held consistently (see the cases recited infn. 8) that it will presume that the Partnership lawfullyrecognized the Union in 1962 as the representative of amajority of its bar and culinary employees when it becamea party to the then current Council-Union agreement andfurther presume that such majority representative statuscontinued through the terms of the successive agreementsthereafter through the agreement expiring February 15,1975, unless such presumptions are rebutted by affirmativeevidence sufficient to support a finding the Union did notrepresent a majority of the unit employees at the time itrequested bargaining for a new contract or affirmativeevidence sufficient to support a finding the employerpossessed a good-faith belief based upon objective, factualevidence that the Union did not represent a majority of theunit employees at the time the employer failed or refused tocomply with the Union's request for bargaining for a newcontract. 13The Partnership made no effort to prove that the Uniondid not represent a majority of its employees within theunit it recognized under the agreements either at the timethe Union requested bargaining for a new agreement or atthe time Zahnd decided to refrain from complying withthat request. Thus, the Partnership's attempt to rebut thepresumption the Union represented a majority of itsemployees in the contract unit was grounded solely uponthe contentions advanced by Zahnd in his testimony.9 Waiters Leon Hernandez and Uwe Nicolai.'° Ernest Phillips and Michael Cevantes.n At the same time stating the Partnership complied with all the terms ofthe successive contracts.2 Nevada is a right-to-work State, which bars such agreements.':' See cases cited in fn. 8 and Komatz Construction, Inc. v. N. L.. R.B., 458F.2d 317 (C.A. 8, 1972); N.LR.B. v. Frick Company, 423 F.2d 1327 (C.A. 3,Those contentions fail to satisfy the criteria recited above;i.e., objective, factual proof sufficient to justify Zahnd'salleged doubt of the Union's continued majority represen-tative status. Reason 1, the newspaper articles, makes nomention of the Union's representative status among thePartnership's unit employees and, by Zahnd's own testimo-ny, the Union's August 1974 organizational effort amongthe Partnership's employees enjoyed considerable success.Reason 2, Hernandez' and Nicolai's August 1974 com-ments they joined the Union in the course of the August1974 organizational drive and later dropped out andPhillips' and Cevantes' comments about the same time thatthey were satisfied with conditions at the restaurant areremote in time to the date of Zahnd's declination tobargain, are ambiguous with regard to the question ofwhether the employees in question nevertheless supportedthe Union in its announced campaign to better their wagesand working conditions in bargaining for a new contract tosupplant the agreement expiring on February 15, 1975 and,in any event, fail to prove that a majority of thePartnership's employees within the unit did not support theUnion at the time (December 1974) the Union requestedbargaining and Zahnd decided to refrain from compliancewith that request. It is further noted that statements madeby employees to their employer at a time a unionorganizational campaign is in progress are somewhatsuspect as to whether they reveal the true sentiments of theemployees concerning their union sentiments.Turning next to reason 3, Zahnd's observation of uniondues collection in the restaurant from only two or threeemployees is inconclusive; many employees may choose topay their dues to the collector off the premises, they maybring or mail such dues directly to the Union's office, orthey may support the Union even though not paying dues(as earlier noted, Nevada, as a State with a right-to-workstatute, prohibits any contractual requirement that employ-ees join or pay dues to a union except on a voluntarybasis). As to reason 4, Zahnd conceded the Partnershipcomplied with all the terms of the Council-Union agree-ment, so there was no basis for any grievances. As toreason 5, the absence of any poll to determine employeesentiment, it is presumed the Union represented a majorityof the unit employees when the Partnership recognized theUnion as their exclusive collective-bargaining representa-tive in 1962 and continued such recognition in succeedingcontracts through 1975.14 In any event, this is not proof ofobjective facts justifying a refusal to bargain. Reason 6 isirrelevant as well; the Nevada statute barring union-security agreements prohibits any agreement between theUnion and the Partnership conditioning employment onunion membership, so the absence of such agreement hasno significance.'5A seventh reason noted in the briefs,heavy employee turnover, does not warrant considerationinasmuch as Zahnd did not testify he placed any relianceon this factor in reaching his decision to refrain from1970); N.L. R.B. v. Master Touch Dental Laboratories, Inc., 405 F.2d 80 (C.A.2, 1968).14 Bartenders, Hotel, Morel and Restaurant Employers Bargaining Associa-tion of Pocatello, Idaho, 213 NLRB 651 (1974).i5 Wald Transfer & Storage Co. and Westheimer Transfer & Storage Co,Inc., 218 NLRB 592 (1975).370 EUGENE'Sbargaining with the Union at its request. In any event, thisis not determinative; it is presumed changes in employeecomplement do not change the degree of union supportwithin the unit in the absence of evidence to the contrary.'6On the basis of the foregoing I find (as did the Board inthe series of cases involving other casino, bar, andrestaurant operators and the Union decided to date-seefn. 8) that the grounds cited by the Partnership for itsalleged doubt of the Union's majority representative statusin the unit were subjective in nature and insufficient torebut the presumptions created by the Partnership'soriginal (1962) recognition of the Union as the exclusivecollective-bargaining representative of its bar and culinaryemployees and continued recognition thereafter throughthe expiration of the February 15, 1975, agreement.I therefore find and conclude:All employees employed by the Partnership in its barand culinary operations at Reno, Nevada, excluding allother employees, guards and supervisors as defined inthe Act,constitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of the Act.'7I further find and conclude that, inasmuch as thePartnership failed to rebut the presumption arising fromthe agreement then in effect between the Council and theUnion wherein the Partnership recognized the Union asthe representative of a majority of its employees within theabove unit, both at the time (November 15, 1974) theUnion requested bargaining for a new contract and thetime (December 12, 1974) the Partnership decided torefrain from complying with that request, the Unionrepresented a majority of the Partnership's employeeswithin the unit.Based on the foregoing, I find and conclude thePartnership violated Section 8(a)(1) and (5) of the Act byits failure or refusal to comply with the Union's request forbargaining over the terms of an agreement to supplant thecontract expiring February 15, 1975.IV. THE CORPORATION-THE SUCCESSORSHIP ANDNOTICE ISSUES; CAPITAINE'S STATUSWhile the Corporation assumed control and operation ofEugene's restaurant on December 3, 1975, there was nointerruption of the business. In fact, two of the partners(Raymond Capitaine and Rene Jacquemain) continued intheir customary role in charge of the kitchen, as employeesof the Corporation, after their December 3, 1975, sale oftheir partnership interest to the Corporation (Zahnd actedas maitre d'hotel and bar manager during the Partnership'soperation of the business). There was no change in thename of the restaurant and bar, no change in the employeecomplement, no change in the furnishings, fixtures, or16 Strange & Lindsey Beverages, Inc., and Dr. Pepper Bottling Co., Inc.,Joint Emplorers d bra Pepsi-Cola-Dr. Pepper Bottling Co., 219 NLRB 1200(1975).'7 Since such unit has been recognized as appropnate by the Partnershipin successive agreements extending from 1962 through 1975. Cf. Pioneer Inn,supra, Morand Brothers Beverage (Co., 91 NLRB 409 (1950); N.LR.B. v.Detective Intelligence Service, Inc., 448 F.2d 1022 (C.A. 9. 1971).I8 N.L.RB. v. The William J. Burns International Detective Agenc)i Inc..406 U.S 272 (1972).operations of the restaurant and bar and only a substitutein management (the three Hamlins-Jack, Thomas, andPaul-assumed management and control of operations).Under the circumstances, it is clear the Corporation wasthe Partnership's successor for purposes of the /. .'Zahnd testified without contradiction that he was themanaging partner in the Partnership, i.e., that he, inaddition to running the dining room and bar operations.also handled the business details, while Capitaine andJacquemain ran the kitchen. He acknowledged that hereceived copies of the various charges, the variousamendments thereto, the original consolidated complaintagainst the Partnership and other respondents, the amend-ed complaint solely against the Partnership, etc., and keptthe papers in manila envelopes on the premises of therestaurant and bar. Zahnd testified that, either on the daythe business changed hands (December 3, 1975) or shortlybefore that date, he gave the manila envelopes containingthe documents described above to Dan Hamlin, anadmitted supervisor and agent of the Corporation, statingthe envelopes contained the details of an ongoing disputewith the Union and requesting Hamlin to contact him if hehad any questions about the contents of the envelopes.'While Capitaine was somewhat evasive in his testimony,20in essence he confirmed a statement in his pretrail affidavitthat he also advised Jack Hamlin, an admitted agent andsupervisor of the Corporation, in either October orNovember 1975, that a charge filed by the Union againstthe Partnership was pending before the NLRB. Histestimony to that effect is credited.It is additionally noted that Capitaine, who as one of thepartners clearly was conversant with the unfair laborpractice proceedings against the Partnership, stayed on inthe Corporation's employ from December 3, 1975, throughMay 1976. While the Corporation denies Capitaine was asupervisor and agent of the Corporation during this periodwhose knowledge may be imputed to the Corporation, Ifind to the contrary. Capitaine's testimony, that during theperiod in question he acted as head chef of the restaurantoperation, was in charge of the kitchen operations andpersonnel, and hired dishwashers, was supplemented andcorroborated by Tom Hamlin, an admitted supervisor andagent of the Corporation. Hamlin testified Capitaine was asupervisor, that he directed the work of the kitchenemployees, that he hired and terminated kitchen employeesor effectively recommended such hire or termination, andthat he ordered food, prepared work schedules, etc. On thebasis of the above-recited testimony, which I credit, I findthat Capitaine between December 3, 1975, and May 1976was a supervisor and agent of the Corporation acting on itsbehalf and that his knowledge of the unfair labor practiceproceeding against the Partnership pending before theNLRB may be imputed to the Corporation.19 I do not credit Dan Hamlin's denial of this exchange. Zahndimpressed me as a credible witness.20 Undoubtedly due to counsel for the Corporation's repeated represen-tations he nsked legal liability under the sales contract for so testifying inview of a provision in that contract wherein the partners represented therewere no outstanding legal claims pending against them at the time of sale.371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the foregoing, I find and conclude theCorporation had notice of the instant unfair labor practiceproceeding against the Partnership pending before theNLRBV. Ili. CORPORATION -- THE UNIT, UNIONREPRESENTAI'IVE SIATUS, ANI) REFUSAL TO BARGAINISSUESThe Unlion made its first overtures to secure contractnegotai.;ors with the Corporation in January 1976, amonth after the Corporation assumed operation of therestaurant Jack Seaver, the Union's organizing director,went to the restaurant with Union Business Agent MarieTidwell.2' Tidwell introduced Seaver to Tom Hamlin.Seaver 1told Hamlin the Union had a contract with thepreviou.: owners and asked for a date Hamlin could meetwith Bud Tucker, his superior, to discuss the situation.Hamlin replied they had recently assumed operation of therestaurant and would like a few weeks to get settled. Seaverand Tidwell left without further conversation.A few weeks later Seaver and Tucker went to therestaurant. Seaver introduced Tucker to T. Hamlin. Tuckerstated the Union had a contract with the previous ownersand would like to renegotiate it rather than pursue legalaction, he suggested that he bring Hamlin a contractproposal for him to look over. Hamlin replied he waswilling to look over anything. In early February 1976Seaver and Tucker again stopped by the restaurant andgave 'r. Hamlin a proposed agreement.In April 1976 Tucker was replaced by Howard Lawrenceas director of the Union's Reno operations.22In early May, Seaver and Lawrence visited Eugene's.Seaver introduced Lawrence to T. Hamlin and informedHamlin he was Tucker's replacement. Lawrence advisedHamlin the Union was scheduled to participate in a seriesof NLRB hearings, including one against Eugene's, and hewould like to see their differences settled amicably ratherthan by litigation; that it was the Union's position itrepresented the Corporation's bar and culinary employeesand the Corporation was obligated to bargain with theUnion over a contract covering them. Lawrence stated theUnion was prepared to be flexible in negotiations andwilling to discuss anything. T. Hamlin stated he wanted tothink about the matter and consult with his brother, DanHamlin. Lawrence and Seaver then left.On June 1, 1976, the Union filed its charge against theCorporation. Shortly thereafter Seaver and Lawrence againapproached T. Hamlin at the restaurant. Lawrence askedHamlin if they were going to be able to get together.Hamlin asked them to wait a moment, left, and returnedwith D. Hamlin. T. Hamlin then stated he had nothing todiscuss with Lawrence since the Union had filed a chargeagainst the Corporation and requested that Lawrence makeany further contact with Clinton Knolls.23e~ Tidwell was formerly employed at Eugene's as a cashier; part of herduties fior the t nion was to service its members employed at Eugene'srestaurant and bar,22 Lawrence pre iously headed the Union's Tahoe office and operations;in April, he was placed in charge of both the Reno and Tahoe offices andoperations21 Knolls is in charge of the Reno Employers Council.-z The sole evidence adduced by the Corporation to rebut suchNo further contacts between the Union and the Corpora-tion have occurred.The Corporation's attack upon the appropriateness ofthe unit and the Union's representative status therein wasbased upon the applicability of the presumption ofcontinued union majority status within a unit consisting ofthe Partnership's bar and culinary employees after thePartnership's withdrawal from the multiemployer unitrepresented by the Council.Inasmuch as the Corporation continued the same barand culinary workers the Partnership employed prior to thechange in ownership of Eugene's bar and restaurant and Ihave entered findings that unit was appropriate forcollective-bargaining purposes, I find the same unit, i.e., aunit consisting of:All employees employed by the Corporation in its barand culinary operations at Reno, Nevada, excluding allother employees, guards and supervisors as defined inthe Act,has been appropriate for collective-bargaining purposeswithin the meaning of the Act since December 3, 1975, thedate the Corporation assumed ownership, control, andoperation of the restaurant and bar.I further find, in the absence of evidence sufficient torebut the presumption noted heretofore that the Unioncontinued to represent a majority of the employees withinthat unit since the expiration of the February 15, 1975,contract,24the Union has represented a majority of theCorporation's employees within the aforesaid unit at alltimes subsequent to December 15, 1975.In view of the foregoing, I find and conclude by T.Hamlin's failure and refusal to bargain with the Union atLawrence's request concerning the rates of pay, wages,hours, and working conditions of the unit employees thatthe Corporation violated Section 8(a)(1) and (5) of the Act.CONCLUSIONS OF LAW1. At all pertinent times the Partnership and theCorporation were employers engaged in commerce in abusiness affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.2. At all pertinent times the Union was a labororganization within the meaning of Section 2(5) of the Act.3. All employees employed by the Partnership and bythe Corporation in their bar and culinary operations atReno, Nevada, excluding all other employees, guards, andsupervisors as defined in the Act, constituted and consti-tutes a unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act.4. At all times pertinent the Union has represented amajority of the employees of the Partnership and theCorporation within the aforesaid unit.presumption was T. Hamlin's testimony Seaver stated in the course of thesecond May 1976 conversation between Lawrence, Seaver, and T. Hamlinthat the Union could not win an election among the employees. I do notcredit that testimony, as it is incredible Seaver would undermine the wholepurpose of the interview and the Union's position vis-a-vis the Corporation.Seaver was a sophisticated union representative and fully cognizant with thefacts and laws.372 EUGENE'S5. At times pertinent Capitaine was a supervisor andagent of the Corporation acting on its behalf.6. The Corporation was a successor to the Partnershipwithin the meaning of the Act and took ownership withknowledge of the instant unfair labor practice chargespending before the National Labor Relations Boardagainst the Partnership.7. By failing and refusing to bargain with the Union atits request concerning the rates of pay, wages, hours, andworking conditions of the employees within the aforemen-tioned unit, the Partnership and the Corporation violatedSection 8(a)( ) and (5) of the Act.8. The above unfair labor practices affected commercewithin the meaning of the Act.THE REMEDYHaving found that both the Partnership and its succes-sor, the Corporation, violated the Act by their refusals tobargain with the Union at its request concerning the wages,etc., of the unit employees, I shall recommend that thelatter cease and desist therefrom and take affirmativeaction designed to remedy the unfair labor practice.The affirmative action in question shall be to recognizethe Union as the exclusive collective-bargaining represen-tative of its bar and culinary employees and to meet andbargain with the Union at its request concerning their ratesof pay, wages, hours, and working conditions and, if anagreement is reached, reduce it to writing and sign it, andpost notices to its employees so stating.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:25 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.ORDER 25The Respondent, Eugene's, Inc., a Subsidiary of FederalCoal Company, Reno, Nevada, and the Corporation, theirofficers, agents, successors, and assigns, shall:I. Cease and desist from failing and refusing torecognize and bargain in good faith with the Union as theexclusive collective-bargaining representative of its em-ployees in the following unit:All employees employed by the Corporation in its barand culinary operations at Reno, Nevada, excluding allother employees, guards and supervisors as defined inthe Act.2. Take the following affirmative action designed toeffectuate the purposes of the Act:(a) Recognize and, upon request, bargain in good faithwith the Union concerning the wages, rates of pay, hours,and working conditions of the employees in the above unitand, if an agreement is reached, reduce it to writing andsign it.(b) Post at its Reno, Nevada, facility copies of theattached notice marked "Appendix."26Copies of saidnotice, on forms provided by the Regional Director forRegion 20, after being signed by an authorized representa-tive of the Corporation, shall be posted by it immediatelyupon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Corporationto insure that the notices are not defaced, altered, orcovered by other material.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps the Corporation has taken to comply with the Order.26 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeais Enforcing an Order ofthe National Labor Relations Board."373